DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/257,710, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The instant Application is a CIP of the prior Application No. 16/257,710. The prior Application No. 16/257,710, fails to recite the concentration ranges or points in claims 1 (to about 0.10%), claim 2 (to about 0.75%) and claim 3 (to about 0.07%).  Accordingly, the examined claims are given the priority date of 12/03/2019, which is the filing date of the examined Application. 


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and the species of netarsudil in the reply filed on 08/16/21 is acknowledged.
Accordingly, claims 1-6 are under examination and claims 7-26 are withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gore et al (US 20130157963).
This rejection has extrapolated the elected species to include an active agent other than netarsudil as recited in claim 6. 

Gore et al teach ophthalmic compositions for treating a disease of the eye comprising one or more therapeutically active agents such as an alpha-adrenergic antagonist, a steroid, a prostaglandin, an alpha agonist, an antibiotic, an anti-infective agent, an anti-inflammatory, a beta blocker, or a combination thereof. The said therapeutically active agent comprises prednisolone, bimatoprost, latanoprost, brimonidine, ketorolac, a steroid, timolol, or a combination thereof. The said composition may be a solution (See [0009], [0012]-[0015] and [0046]).
bimatoprost and brimonidine are the active agents (See [0003], [0028]-[0029]). 
Typical concentration of brimonidine is disclosed as from 0.001% to 1% and of latanoprost from 0.001% to 0.1% in the ophthalmic product (See Table 8). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Applicant’s claims:
Claim 1. An ophthalmological composition comprising an ophthalmological drug and brimonidine at a concentration from about 0.005% to about 0.10% w/v, wherein w/v denotes weight by total volume of the composition.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gore et al (US 20130157963) in view of Lin et al (US 20180055833).

Gore et al teach ophthalmic compositions for treating a disease of the eye comprising one or more therapeutically active agents such as an alpha-adrenergic antagonist, a steroid, a prostaglandin, an alpha agonist, an antibiotic, an anti-infective agent, an anti-inflammatory, a beta blocker, or a combination thereof. The said therapeutically active agent comprises prednisolone, bimatoprost, latanoprost, brimonidine, ketorolac, a steroid, timolol, or a combination thereof. The said composition may be a solution (See [0009], [0012]-[0015] and [0046]).
Gore et al disclose that the said composition may comprise an osmolality agent such as mannitol, sodium chloride or a combination thereof, a buffer such as a borate buffer (See [0018]-[0021], [0047]-[0049] and [0054]). The amount of osmolality agent may be from 0.0001% to 5% (See [0055]).
Gore et al especially disclose a method of treating a disease of the eye wherein   bimatoprost and brimonidine are the active agents (See [0003], [0028]-[0029]). 
The ophthalmic disease to be treated may be neovascular glaucoma (See [0073] and [0141]).  
Typical concentration of brimonidine is disclosed as from 0.001% to 1% and of latanoprost from 0.001% to 0.1% in the ophthalmic product (See Table 8). 
Gore et al teach that the formulation may comprise a prostaglandin such as bimatoprost or latanoprost (See Table 8). In Table 15, Gore et al disclose a formulation 
           Gore et al do not disclose a formulation comprising brimonidine and netarsudil. This would have been obvious in view of the teaching of the prior art as shown by Lin et al. 

	Lin et al teach ophthalmic compositions comprising 4-(3-amino-1-(isoquinolin-6-ylamino)-1-oxopropan-2-yl)benzyl 2,4-dimethylbenzoate, i.e. netarsudil or its pharmaceutically acceptable salts; about 0.01% w/v to about 1.0% w/v of a buffer; and about 0.01% w/v to about 10% w/v of a tonicity agent (See Abstract, [0012] and [0044]).	Lin et al disclose an ophthalmic composition, comprising 4-(3-amino-1-(isoquinolin-6-ylamino)-1-oxopropan-2-yl)benzyl 2,4-dimethylbenzoate i.e. netarsudil or its pharmaceutically acceptable salts; boric acid; mannitol; and latanoprost (See [0005], [0016], [0019]). The said composition may comprise from 0.005% w/v of a prostaglandin such as latanoprost or travoprost (See [0039] and [0053]). 
Lin et al further disclose a method of treating glaucoma in a subject in need thereof, the method comprising topically administering to an eye of a patient an ophthalmic composition comprising: about 0.02% to about 0.03% w/v of (S)-4-(3-amino-1-(isoquinolin-6-ylamino)-1-oxopropan-2-yl)benzyl 2,4-dimethylbenzoate, i.e. netarsudil, or a pharmaceutically acceptable salt thereof; boric acid; mannitol; and latanoprost (See [0062]-[0063]).

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Gore et al and Lin et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to do so because Gore et al teach ophthalmic compositions for treating diseases of the eye such as glaucoma and wherein the composition may comprise two or more active agents for the desired treatment. It is disclosed that the said compositions may comprise one of more active agents selected from prostaglandins and alpha agonists. In one embodiment, Gore et al disclose a method of treating a disease of the eye by a combination of brimonidine and bimatoprost. It is also disclosed that prostaglandins include bimatoprost and latanoprost. Lin et al also teach ophthalmic compositions comprising one or more active agents including netarsudil and a prostaglandin such as latanoprost. As such one of ordinary skill in the art would have been motivated to have combined brimonidine, latanoprost and netarsudil to effectively treat diseases of the eye such as glaucoma with a reasonable expectation of success. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide a composition comprising brimonidine, latanoprost and netarsudil and suitable additives at desired concentration ranges for treating eye diseases such as glaucoma.  
	From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (US 20140038974) in view of Asrani et al (Netarsudil/Latanoprost fixed-dose combination for elevated intraocular pressure).

Horn et al ‘974 teach compositions and methods for whitening of eyes and/or reducing redness of eyes. The compositions preferably include brimonidine (See abstract). The said compositions and methods may be used to whiten healthy eyes and/or to reduce hyperemia in an eye which is due to a disease or a condition (See [0010]). 
Disclosed is a method of increasing whiteness of an eye comprising administering to a subject in need thereof a composition comprising a selective α-2 adrenergic receptor agonist including brimonidine, present at a concentration from about 0.001% to about 0.06% weight by volume (See [0015]-[0016] and [0081]).
Horn et al disclose a patient with glaucoma who was receiving LumiganRTM (bimatoprost ophthalmic solution 0.03%), treatment, was administered 0.025% brimonidine to reduce redness and increase whiteness of an eye. This Example demonstrates that 0.025% brimonidine resulted in significant reduction of redness and increase of whiteness of an eye (See [0121]-[0122]). 
Horn et al state that some compounds having selective α-2 agonist activity, including brimonidine has been used for lowering intraocular pressure in patients with open-angle glaucoma or ocular hypertension (See [0005]). 
6.0 to about 8.0 (See [0095]). The pH is adjusted by a buffer system such as borate buffer (See [0107]). 
Horn et al disclose an aqueous composition for use in increasing whiteness of an eye, comprising from about 0.01% to about 0.025% weight by volume of brimonidine, wherein pH of said composition is from about 7.0 to about 8.0, and wherein said composition is formulated for a topical administration (See [0090]).
Horn lacks a specific disclosure on the addition of netarsudil. However this would have been obvious to do so in view of Asrani et al. 

Asrani et al provide a comparison of the ocular hypotensive efficacy and safety of a fixed-dose combination (FDC) of the latanoprost vs monotherapy with netarsudil or latanoprost (See purpose).
It is stated that, the Rho kinase (ROCK) inhibitor netarsudil reduces IOP, potentially through several mechanisms: increasing trabecular outlaw decreasing aqueous humor production and reducing episcleral venous pressure. Prostaglandin analogs, the most commonly prescribed of which is latanoprost, lower IOP primarily by increasing uveoscleral (nonconventional) outflow. Because netarsudil lowers IOP through different mechanisms of action, it may provide additional IOP lowering when used in combination with latanoprost. A once-daily FDC product composed of netarsudil and latanoprost (once-daily netarsudil 0.02% and once-daily latanoprost 0.005%) was studied (See page 207, 1st col, 1st full para).
once-daily netarsudil/latanoprost FDC provided clinically and statistically significantly greater IOP lowering over 3 months than either of its individual active components, with no treatment-related serious AEs, minimal treatment-related systemic AEs, and acceptable ocular safety (See page 256, 2nd col., last para). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Horn et al and Asrani et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to do so because Horn et al teach ophthalmic formulations comprising two or more active agents for treating eye disorders including intraocular pressure. Asrani et al also teach that while both netarsudil and latanoprost per effective in lowering IOP, the combination provides for a better and more effective treatment method. As such one of ordinary skill in the art would have been motivated to have combined the teachings and take advantage of the combined active agents in ophthalmic formulations. As known in the art and disclosed by Asrani et al, each active agent has a different mechanism of action and as such the combination of different active agents provide for a more effective treatment.  It further would have been obvious to one of ordinary skill in the art to recommend the ophthalmic formulations of Horn comprising brimonidine as one of the active agents for reducing intraocular pressure and the netarsudil/latanoprost combination of Asrani et al to take advantage of the combination of active agents.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/810,095 (US 20200197398) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are anticipated by the reference claims. The said examined claims are generic to all that is recited in reference claims. That is, the reference claims fall entirely within the scope of the instant claims.
Specifically, examined claim 1 is directed to an ophthalmological composition comprising an ophthalmological drug and brimonidine at a concentration from about 0.005% to about 0.10% w/v, wherein w/v denotes weight by total volume of the composition. Examined claim 6 recites that the ophthalmological drug may be netarsudil. 
. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-12 of copending Application No. 16/810,095 (US 20200197398) (reference application) in view of Lin et al (US 20180055833). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined would have been obvious over the reference claims in view of Lin et al. 
Specifically, examined claim 1 is directed to an ophthalmological composition comprising an ophthalmological drug and brimonidine at a concentration from about 0.005% to about 0.10% w/v, wherein w/v denotes weight by total volume of the composition. Examined claim 6 recites that the ophthalmological drug may be netarsudil. 
Reference claim 1 is directed to an ophthalmological composition comprising brimonidine at a concentration from about 0.005% to about 0.10% w/v and netarsudil, wherein w/v denotes weight by total volume of the composition. Claims 6-10 recite the specific concentration ranges of netarsudil and claims 11-12 recite the adjuvants for the formulation. 

However these would have been obvious to one of ordinary skill in the art in view of Lin et al’s teaching. Lin et al teach ophthalmic compositions comprising netarsudil at a concentration range of 0.02-0.03% w/v and adjuvants including carboxymethyl cellulose, surfactants, preservatives and buffers.  As such one of ordinary skill in the art would have been motivated t have followed Lin et al’s guidance on the suitable concentration ranges of netarsudil to incorporate into the examined claims. Both examined claims, instant specification and Lin et al disclose suitable adjuvants for an ophthalmic composition.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are rejected and claims 7-26 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                     /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616